Exhibit 10.1


NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is by and between Gulf
Island Fabrication, Inc. (“Gulf Island”) and _______________ (the “Award
Recipient”).
WHEREAS, Gulf Island maintains the ____ Stock Incentive Plan (the “Plan”), under
which the Compensation Committee of the Board of Directors of Gulf Island (the
“Committee”) may grant “other stock based awards” to eligible participants,
including members of the Gulf Island Board of Directors, which awards may be
based on or related to shares of common stock of Gulf Island, no par value per
share (“Common Stock”) and which may be payable in whole or in part in cash; and
WHEREAS, pursuant to the Plan the Committee has awarded to the Award Recipient
restricted stock units payable up to fifty percent (50%) in cash at the option
of the Award Recipient on the terms and conditions specified below.
NOW, THEREFORE, the parties agree as follows:
1.
AWARD OF RESTRICTED STOCK UNITS
1.1    On ___________ (the “Date of Grant”), and upon the terms and conditions
of the Plan and this Agreement, and in consideration of services rendered, Gulf
Island awarded to the Award Recipient ( ) restricted stock units (the “RSUs”),
that vest, subject to Sections 2 and 4 hereof, as follows:




   Scheduled Vesting Date
Amount of
RSUs To Vest
 
 
[6 month anniversary]


100%





2.    
TERMS OF
RESTRICTED STOCK UNITS
2.1    Each RSU represents the right to receive from Gulf Island, upon vesting,
one share of Common Stock, free of any restrictions, and all Related Credits
credited to the Award Recipient’s Dividend Equivalent Account (as such terms are
defined in Section 3.1) with respect to such RSU. Notwithstanding the foregoing,
the Award Recipient shall have the option, in his or her sole and absolute
discretion, to direct Gulf Island to pay up to fifty percent (50%) of the Fair
Market Value (as such term is defined in the Plan) of the Common Stock issuable
upon vesting of the RSUs in cash. Upon the instruction of Award Recipient that a
portion of the Fair Market Value of the RSUs be payable in cash (the “Election
Cash Portion”), the number of shares of Common Stock issuable upon vesting of
the RSUs shall be adjusted. In order to direct that a portion of the award be
payable in cash, the Award Recipient shall deliver written notice of such
direction to the chairman of the Committee at any time on or prior to the day
immediately preceding the scheduled vesting date for the RSUs.


{N3226691.2}

--------------------------------------------------------------------------------




2.2    Neither the RSUs nor the right to receive dividend equivalents thereon
may be sold, assigned, donated, transferred, exchanged, pledged, hypothecated or
otherwise encumbered. The Award Recipient shall have no rights, including but
not limited to, voting and dividend rights, in the shares of Common Stock
underlying the RSUs unless and until such shares are issued to the Award
Recipient, or as otherwise provided in this Agreement.
2.3    If the RSUs have not already vested in accordance with Section 1 above,
the RSUs shall vest and all restrictions set forth in Section 2.2 shall lapse in
the event (i) a Change of Control of Gulf Island occurs prior to the scheduled
vesting date and (ii) Award Recipient ceases to serve as a member of the Board
of Directors of Gulf Island, as provided in the Plan.
3.    
DIVIDEND EQUIVALENTS; ISSUANCE OF SHARES UPON VESTING
3.1    From and after the Date of Grant of an RSU until the issuance of the
share of Common Stock or cash payable in respect of such RSU, the Award
Recipient shall be credited, as of the payment date therefor, with (a) the
amount of any cash dividends and (b) the amount equal to the Fair Market Value
of any shares of Common Stock, securities, or other property distributed or
distributable in respect of one share of Common Stock to which the Award
Recipient would have been entitled had the Award Recipient been a record holder
of one share of Common Stock for each RSU at all times from the Date of Grant of
such RSU to such issuance date (collectively, the “Related Credits”). All such
Related Credits shall be made notionally to a dividend equivalent account (a
“Dividend Equivalent Account”) established for the Award Recipient with respect
to all RSUs granted on the same date. All such Related Credits shall vest or be
forfeited at the same time and on the same terms as the RSUs to which they
relate.
3.2    As soon as practicable after the vesting of the RSUs and after taking
into account any adjustments pursuant to Section 2.1, but no later than 30 days
from such date, Gulf Island will credit the Award Recipient’s brokerage account
with the shares of Common Stock issuable upon vesting, the Election Cash Portion
and the cash value of any Related Credits applicable to such RSUs. If the Award
Recipient has not established a brokerage account, the shares and any cash
payment due will be held by Gulf Island’s transfer agent until such time as the
Award Recipient opens an account.
3.3    Upon issuance of such shares of Common Stock, the Award Recipient is free
to hold or dispose of such shares, subject to applicable securities laws and any
internal policy then in effect and applicable to the Award Recipient, such as
Gulf Island’s Insider Trading Policy and Director Stock Ownership Guidelines.
4.    
TERMINATION OF BOARD MEMBERSHIP
If the Award Recipient ceases to serve as a Director of the Company for any
reason prior to the vesting of the RSUs (except in connection with a Change of
Control in accordance with Section 2.3 hereof), all unvested RSUs granted
hereunder shall immediately be forfeited.
5.    
ADDITIONAL CONDITIONS; TAX TREATMENT
Anything in this Agreement to the contrary notwithstanding, if at any time Gulf
Island further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any


{N3226691.2}
2

--------------------------------------------------------------------------------




such document) of the shares of Common Stock issuable pursuant hereto is
necessary on any securities exchange or under any federal or state securities or
blue sky law, or that the consent or approval of any governmental regulatory
body is necessary or desirable as a condition of, or in connection with the
issuance of shares of Common Stock pursuant hereto, such shares of Common Stock
shall not be issued, in whole or in part, or the restrictions thereon removed,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to Gulf Island.
Gulf Island agrees to use commercially reasonable efforts to issue all shares of
Common Stock issuable hereunder on the terms provided herein. The RSUs are
intended to constitute short-term deferrals under Section 409A of the Internal
Revenue Code, and the regulations and guidance issued thereunder. However, each
Award Recipient should consult his or her own tax advisor as to the tax effect
of amounts payable to the Award Recipient under the Plan.
6.    
BINDING EFFECT
This Agreement may not be transferred, assigned pledged or hypothecated in any
manner at law or otherwise, other than by will or by the laws of descent and
distribution, if applicable, and shall not be subject to execution, attachment
or similar process. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
legal representatives and permitted successors. Without limiting the generality
of the foregoing, whenever the term “Award Recipient” is used in any provision
of this Agreement under circumstances where the provision appropriately applies
to the heirs, executors, administrators or legal representatives to whom this
award may be transferred by will or by the laws of descent and distribution, the
term “Award Recipient” shall be deemed to include such person or persons.
7.    
INCONSISTENT PROVISIONS
The RSUs granted hereby are subject to the terms, conditions, restrictions and
other provisions of the Plan as fully as if all such provisions were set forth
in their entirety in this Agreement. If any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control. The
Award Recipient acknowledges that a copy of the Plan and a prospectus
summarizing the Plan was distributed or made available to the Award Recipient
and that the Award Recipient was advised to review such materials prior to
entering into this Agreement. The Award Recipient waives the right to claim that
the provisions of the Plan are not binding upon the Award Recipient and the
Award Recipient’s heirs, executors, administrators, legal representatives and
successors.
8.    
GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.
9.    
ENTIRE AGREEMENT; MODIFICATION; WAIVER
The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto. Any oral or


{N3226691.2}
3

--------------------------------------------------------------------------------




written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained herein made prior to
the execution of the Agreement shall be void and ineffective for all purposes.
By Award Recipient’s signature below, Award Recipient represents that he or she
is familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Award Recipient
has reviewed the Plan and this Agreement in their entirety and fully understands
all provisions of this Agreement. Award Recipient agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective on the Date of Grant.
GULF ISLAND FABRICATION, INC.
By:     
Name: William E. Chiles
Title: Compensation Committee Chairman






    
    
Award Recipient


{N3226691.2}
4